 
Exhibit 10.1









 

MISCOR GROUP, LTD., HK ENGINE COMPONENTS, LLC,
MAGNETECH INDUSTRIAL SERVICES, INC., MAGNETECH
POWER SERVICES, LLC, MARTELL ELECTRIC, LLC
1125 S. WALNUT STREET
SOUTH BEND, IN 46619
.
 
 
MFB FINANCIAL
4100 Edison Lakes Parkway, Suite 300
MISHAWAKA, IN 46545
 
BORROWER’S NAME AND ADDRESS
“I” includes each borrower above, jointly and severally
 
LENDER’S NAME AND ADDRESS
“You” means the lender, its successors and assigns.
Line of Credit No. 70-0028852 
Date: 3-9-07   
Max. Credit Amt. $ 5,000,000.00 
Loan Ref. No.   



You have extended to me a line of credit in the AMOUNT of FIVE MILLION AND
NO/100 __________________________$5,000,000.
 
You will make loans to me from time to time until 4:00 P.M. on DEMAND. Although
the line of credit expires on that date, I will remain obligated to perform all
my duties under this agreement so long as I owe you any money advanced according
to the terms of this agreement, as evidenced by any note or notes I have signed
promising to repay those amounts.
 
This line of credit is an agreement between you and me. It is not intended that
any third party receive any benefit from this agreement, whether by direct
payment, reliance for future payment or in any other manner. This agreement is
not a letter of credit.
 
1. AMOUNT: This line of credit is:
 
x  OBLIGATORY: You may not refuse to make a loan to me under this line of credit
unless one of the following occurs:
 
a. I have borrowed the maximum amount available to me;
 
b. This line of credit has expired;
 
c. I have defaulted on the note (or notes) which show my indebtedness under this
line of credit;
 
d. I have violated any term of this line of credit or any note or other
agreement entered into in connection with this line of credit;
 
e. ____________________________________
 
¨ DISCRETIONARY: You may refuse to make a loan to me under this line of credit
once the aggregate outstanding advances equal or exceed
 
___________________________________________________________________ $
___________________________.
 
Subject to the obligatory or discretionary limitations above, this line of
credit is:
 
x OPEN-END (Business or Agricultural only): I may borrow up to the maximum
amount of principal more than one time.


¨ CLOSED-END: I may borrow up to the maximum only one time.
 
2. PROMISSORY NOTE: I will repay any advances made according to this line of
credit agreement as set out in the promissory note, I signed on 02-28-2007, or
any note(s) I sign at a later time which represent advances under this
agreement. The note(s) set(s) out the terms relating to maturity, interest rate,
repayment and advances. If indicated on the promissory note, the advances will
be made as follows:
 
TELEPHONE ADVANCES MAY BE MADE WITH THE OFFICER'S APPROVAL, FUNDS WILL BE
DEPOSITED INTO THE BORROWER'S OPERATING ACCOUNT
 
3. RELATED DOCUMENTS: I have signed the following documents in connection with
this line of credit and note(s) entered into in accordance with this line of
credit:
 
x security agreement dated 02-28-2007 Given by each borrower
¨ mortgage dated
x guaranty dated 02-28-2007 Given by each borrower ⁪
______________________________________________
x LOAN AGREEMENT OF EVEN DATE HEREWITH
xBORROWING BASE ADDENDUM OF EVEN DATE HEREWITH
 
4. REMEDIES: If I am in default on the note(s) you may:
 
a. take any action as provided in the related documents;
 
b. without notice to me, terminate this line of credit.
 
By selecting any of these remedies you do not give up your right to later use
any other remedy. By deciding not to use any remedy should I default, you do not
waive your right to later consider the event a default, if it happens again.
 
5. COSTS AND FEES: If you hire an attorney to enforce this agreement I will pay
your reasonable attorney's fees, where permitted by law. I will also pay your
court costs and costs of collection, where permitted by law.
 
6. COVENANTS: For as long as this line of credit is in effect or I owe you money
for advances made in accordance with the line of credit, I will do the
following:
 
a. maintain books and records of my operations relating to the need for this
line of credit;
 
b. permit you or any of your representatives to Inspect and/or copy these
records;
 
c. provide to you any documentation requested by you which support the reason
for making any advance under this line of credit;
 
d. [DELETED]
 
7. NOTICES: All notices or other correspondence with me should be sent to my
address stated above. The notice or correspondence shall be effective when
deposited in the mail, first class, or delivered to me in person.
 
8. MISCELLANEOUS: This line of credit may not be changed except by a written
agreement signed by you and me. The law of the state in which you are located
will govern this agreement. Any term of this agreement which is contrary to
applicable law will not be effective, unless the law permits you and me to agree
to such a variation.
 

 
SIGNATURES: I AGREE TO THE TERMS OF THIS LINE OF CREDIT. I HAVE RECEIVED A COPY
ON TODAY'S DATE.
FOR THE LENDER
 
/s/ Donald R. Kyle
SEE ATTACHED SIGNATURE PAGE
Title: Executive Vice President/COO
     

 
 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE
 
Note #70-0028852, Dated 2/28/07
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date and year first above written.
 

   
“Borrowers”
         
MISCOR GROUP, Ltd.
       
By:
/s/ John A. Martell
   
John Martell, President
         
HK ENGINE COMPONENTS, LLC
       
By:
/s/ John A. Martell
   
John Martell, Managing Member
         
MAGNETECH INDUSTRIAL SERVICES, INC.
       
By:
/s/ John A. Martell
   
John Martell, President
         
MAGNETECH POWER SERVICES, LLC
       
By:
/s/ John A. Martell
   
John Martell, Managing Member
         
MARTELL ELECTRIC, LLC
       
By:
/s/ John A. Martell
   
John Martell, Managing Member





 